IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 7, 2008
                                     No. 07-30379
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

AARON LAMPTON

                                                  Petitioner-Appellant

v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:06-CV-3060


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Aaron Lampton, Louisiana prisoner # 404701, appeals the denial of his 28
U.S.C. § 2254 application for habeas relief. Lampton contends he was denied
due process and a fair trial when evidence of another crime was admitted
improperly in his state-court trial for armed robbery. The evidence consisted of:
the testimony of a detective who witnessed Lampton in possession of a handgun
several weeks after the robbery; and the handgun, which one of the armed-
robbery victims testified was the weapon used by Lampton.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                   No. 07-30379

      Regarding the denial of habeas relief, the district court’s findings of fact
are reviewed for clear error; and its rulings of law, de novo. E.g., Free v. Miles,
333 F.3d 550, 552 (5th Cir. 2003). In federal habeas proceedings concerning a
state-court decision, federal courts do not review the admissibility of evidence
under state law. E.g., Jernigan v. Collins, 980 F.2d 292, 298 (5th Cir. 1992).
      A state court’s evidentiary ruling may, however, present a cognizable
federal habeas claim if the ruling violates a specific constitutional right or
renders the trial fundamentally unfair. E.g., Pemberton v. Collins, 991 F.2d
1218, 1226 (5th Cir. 1993). The evidence about which Lampton complains was
direct evidence of the armed-robbery charges for which he was convicted. He has
not shown it was introduced for the purpose of showing he later committed some
other crime, such as carrying a concealed weapon, and was therefore a person
of bad character. See LA. CODE EVID. ANN. art. 404(B)(1); State v. Colomb, 747
So. 2d 1074, 1075-76 (La. 1999).
      Therefore, Lampton fails to show the state-court’s rulings rendered his
trial fundamentally unfair. See Neal v. Cain, 141 F.3d 207, 214 (5th Cir. 1998).
Accordingly, he does not present a cognizable federal habeas claim. See, e.g.,
Pemberton, 991 F.2d at 1226.
      Lampton also contends he received ineffective assistance of counsel
because his trial attorney did not object to the evidence and request a mistrial.
To obtain relief on an ineffective-assistance claim, Lampton was required to
establish in state court: (1) his counsel’s performance was deficient; and (2) that
performance prejudiced his defense. E.g., Strickland v. Washington, 466 U.S.
668, 689-94 (1984).
      The state court held the evidence in dispute was properly admitted and
any objection by counsel would have been overruled. The failure to raise a
meritless objection is not ineffective assistance. E.g., Clark v. Collins, 19 F.3d
2
                                No. 07-30379

959, 966 (5th Cir. 1994). Lampton fails to show his counsel’s performance was
deficient.
      AFFIRMED.




                                     3